                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


RICHARD C. BUTLER,

                      Plaintiff,

vs.                                           Case No. 19-3167-SAC

ATCHISON POLICE DEPARTMENT,
CITY OF ATCHISON, KANSAS, and
(FNU) MASON,

                      Defendants.


                              O R D E R

      This case is before the court for the purpose of screening

plaintiff’s pro se complaint and deciding plaintiff’s motion for

leave to proceed in forma pauperis.       The court proceeds pursuant

to 28 U.S.C. § 1915A.     Plaintiff brings his complaint under 42

U.S.C. § 1983.

I. Pro se standards

      “A pro se litigant's pleadings are to be construed liberally

and held to a less stringent standard than formal pleadings drafted

by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

A pro se litigant, however, is not relieved from following the

same rules of procedure as any other litigant. See Green v.

Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).        A district court

should not “assume the role of advocate for the pro se litigant.”

Hall, supra. Nor is the court to “supply additional factual


                                    1
allegations to round out a plaintiff's complaint.” Whitney v. State

of New Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997).

II. Screening standards

       Title 28 United State Code Section 1915A requires the court

to    review   cases     filed    by   prisoners       seeking     redress   from   a

governmental entity or employee to determine whether the complaint

is frivolous, malicious or fails to state a claim upon which relief

may be granted. When deciding whether plaintiff’s complaint “fails

to state a claim upon which relief may be granted,” the court must

determine      whether    the    complaint        contains     “sufficient   factual

matter, accepted as true, to ‘state a claim for relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

       The plausibility standard is not akin to a probability
       requirement, but it asks for more than a sheer
       possibility that a defendant has acted unlawfully.
       Where a complaint pleads facts that are merely
       consistent with a defendant’s liability, it stops short
       of the line between possibility and plausibility of
       entitlement to relief.

Id.      The    court    accepts       the       plaintiff’s    well-pled    factual

allegations as true and views them in the light most favorable to

the plaintiff.      United States v. Smith, 561 F.3d 1090, 1098 (10th

Cir. 2009).

       The court, however, will not accept broad allegations which

lack sufficient detail to give fair notice of what plaintiff’s

                                             2
claims are.     Section 1983 plaintiffs must “make clear exactly who

is alleged to have done what to whom, to provide each individual

with fair notice as to the basis of the claims against him or her,

as distinguished from collective allegations against the state.”

Robbins v. Oklahoma ex rel. Dep’t of Human Servs., 519 F.3d 1242,

1250 (10th Cir. 2008).

III. The complaint

      Plaintiff is incarcerated in the Atchison County Jail.           From

exhibits to the complaint, it appears that plaintiff began his

incarceration on May 11, 2019.       Doc. No. 1-1, p. 5.     His complaint

names the Atchison Police Department, the City of Atchison, Kansas

and police officer Mason as defendants.          Plaintiff alleges that he

reported a crime to the police (Officer Mason), but no action has

been taken. He further alleges that his cell phone has been seized

by the Atchison Police Department without a warrant.           Exhibits to

the complaint indicate that a police department detective received

an iPhone belonging to plaintiff from the Atchison County Jail on

May 20, 2019.       Doc. No. 1-1, p. 4.   Plaintiff does not allege that

the   phone   was    illegally   seized   when   plaintiff   was   arrested.

Plaintiff also does not allege facts showing that the digital

contents of the phone have been searched without a warrant.

      Plaintiff has written his allegations on a form for bringing

a complaint pursuant to 42 U.S.C. § 1983.          A plaintiff bringing a

§ 1983 claim must “allege the violation of a right secured by the

                                      3
Constitution and laws of the United States, and must show that the

alleged deprivation was committed by a person acting under color

of state law.” Bruner v. Baker, 506 F.3d 1021, 1025–26 (10th Cir.

2007).

IV. Failure to charge a crime

     There is no constitutional right to have law enforcement

investigate complaints against other parties or to have a state

actor report an alleged crime to a charging authority. See Town of

Castle Rock v. Gonzales, 545 U.S. 748, 768 (2005)(no due process

right to have someone else arrested for a crime); Webb v. Caldwell,

664 Fed.Appx. 695, 696 (10th Cir. 2016)(no constitutional right to

have action taken against a person who threatened plaintiff); Linda

R.S. v. Richard D., 410 U.S. 614, 619 (1973)(no constitutional

interest in prosecution or nonprosecution of another); Phillips v.

Kerns, 483 Fed.Appx. 400, 402 (10th Cir. 2012)(no constitutional

right to transmittal of report to district attorney and other

procedures); Oliver v. Collins, 914 F.2d 56, 60 (5th Cir. 1990)(no

constitutional right to have Sheriff file charges against guards

who beat plaintiff).   Plaintiff’s allegations that he reported a

crime to Officer Mason but that nothing happened, fail to describe

a violation of a constitutional right and therefore fail to state

a plausible claim under § 1983.




                                  4
V. Seizure of phone

     For the purposes of the Constitution, a “seizure” of property

occurs   “when    there   is   some   meaningful     interference   with   an

individual’s possessory interests in that property.”                U.S. v.

Jacobsen, 466 U.S. 109, 113 (1984).          When a person’s property is

legally in the custody of the police, a person has no possessory

interest in the property.          See U.S. v. Battle, 1999 WL 596966 *5

(10th Cir. 1999); U.S. v. Thompson, 837 F.2d 673, 674 (5th Cir.

1988).   As the Supreme Court has stated:

     once the accused is lawfully arrested and is in custody,
     the effects in his possession at the place of detention
     that were subject to search at the time and place of his
     arrest may lawfully be searched and seized without a
     warrant even though a substantial period of time has
     elapsed between the arrest and subsequent administrative
     processing, on the one hand, and the taking of the
     property for use as evidence, on the other.      This is
     true where the clothing or effects are immediately
     seized upon arrival at the jail, held under the
     defendant’s name in the “property room” of the jail, and
     at a later time searched and taken for use at the
     subsequent criminal trial.

U.S. v. Edwards, 415 U.S. 800, 807 (1974); see also U.S. v.

Buckley,   1998    WL     774634    *1-2   (D.Kan.    10/7/1998)(approving

warrantless seizure and search by police of wallet taken on arrest

by U.S. Marshals); U.S. v. McVeigh, 940 F.Supp. 1541, 1557 (D.Colo.

1996)(FBI may seize without a warrant clothes taken upon arrest by

a county sheriff).

     Plaintiff’s complaint does not allege facts demonstrating

that his cell phone was improperly searched.            The complaint does

                                       5
not allege facts showing that it was unconstitutionally seized.

Moreover, it does not allege that a named defendant who is suable

under § 1983 seized the cell phone.1          Therefore, plaintiff has not

stated a claim for the seizure of his cell phone.

VI. City of Atchison

      Plaintiff    has   named   the   City   of   Atchison,   Kansas      as   a

defendant.     But, to sue a municipality under § 1983, plaintiff

must allege facts showing that the alleged violation was caused by

a municipal policy or custom.          Waller v. City & Cty. of Denver,

932 F.3d 1277, 1283 (10th Cir. 2019).          This can be demonstrated by

evidence of:

      (1) a formal regulation or policy statement; (2) an
      informal custom amounting to a widespread practice that,
      although not authorized by written law or express
      municipal policy, is so permanent and well settled as to
      constitute a custom or usage with the force of law; (3)
      the decisions of employees with final policymaking
      authority;   (4)   the  ratification   by   such   final
      policymakers of the decisions—and the basis for them—of
      subordinates to whom authority was delegated subject to
      these policymakers’ review and approval; or (5) the
      failure to adequately train or supervise employees, so
      long   as   that   failure   results   from   deliberate
      indifference to the injuries that may be caused.

Id. (quoting Bryson v. City of Oklahoma City, 627 F.3d 784, 788

(10th Cir. 2010)).       Plaintiff has not alleged facts showing that

the failure to file charges or the seizure of his cell phone was

caused by a policy or custom of the City of Atchison.



1 As stated in the next section, the Atchison Police Department is not a
proper defendant in a § 1983 action.

                                       6
VII. The Atchison Police Department is not a proper defendant

        This court has often held that local police departments, under

Kansas law, are governmental sub-units which may not sue or be

sued;    instead   the   city    or   county   is   the   proper   defendant.

Therefore, the court has dismissed local police departments as

defendants in § 1983 actions.           E.g., Madkins v. Platt, 2017 WL

3149299 *3 (D.Kan. 7/25/2017)(Junction City Police Department);

Ward v. Lenexa, Kansas Police Dept., 2014 WL 1775612 *4 (D.Kan.

5/5/2014); Rivera v. Riley County Police Department, 2011 WL

4686554 *2 (D.Kan. 10/4/2011).         The Atchison Police Department is

not a proper defendant in this case.

VIII. Conclusion

        The court shall grant plaintiff time until October 24, 2019

to show cause why the court should not dismiss this action or to

file an amended complaint which corrects the deficiencies outlined

in this order. An amended complaint should be written on the forms

supplied by the court and should contain all the claims upon which

plaintiff seeks to proceed. The amended complaint should not refer

to the original complaint.

        IT IS SO ORDERED.

        Dated this 24th day of September, 2019, at Topeka, Kansas.



                                s/Sam A. Crow___________________________
                                Sam A. Crow, U.S. District Senior Judge


                                       7
